          Case 5:11-cr-00087-MTT-CHW Document 81 Filed 09/30/19 Page 1 of 1

‫ݬ‬GAM 35                       Report and Order Terminating Supervised Release
(Rev. 2/06)                           Prior to Original Expiration Date


                         UNITED STATES DISTRICT COURT
                                                 FOR THE

                                    MIDDLE DISTRICT OF GEORGIA


              UNITED STATES OF AMERICA

                         v.                            Crim. No.     5:11-CR-00087-002 (MTT)

               JAMAL MCGRUDER

On November 14, 2016, the supervised release period of 60 months commenced. Jamal McGruder has
complied with the rules and regulations of supervised release, has met the criteria for early termination
as outlined in the Guide; Volume 8, Part E (Post-Conviction Supervision); Chapter 3, as approved by the
Administrative Office of the United States Courts and is no longer in need of supervision. For good and
sufficient cause and without opposition from the U.S. Attorney’s Office nor the U.S. Probation
Office, it is recommended that the Court grant Jamal McGruder’s Motion To Terminate Defendant’s
Supervised Release Term (CM/ECF Doc. #80).


                                                           Respectfully submitted,




                                                           Donald L. Coneway, Sr.
                                                           Supervising U.S. Probation Officer

                                            ORDER OF COURT
Pursuant to the above report, it is ordered that the supervised releasee’s motion for early termination of
supervision be granted, the defendant be discharged from supervision and that the proceedings in the case be
terminated.


       Dated this       30th       day of         September          , 2019.




                                                          S/ Marc T. Treadwell
                                                          MARC T. TREADWELL
                                                          U.S. DISTRICT JUDGE
